DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 20110022032 A1) in view of Hunter et al. (US 20150011830 A1) and further in view of Whitman et al. (US 20100270355 A1).
Regarding claims 1-4, 8-11, and 15-18, Zemlok et al. discloses an apparatus (10) comprising: an end effector (160) comprising a first jaw (164) and a second jaw (162); a motor system (200) configured to actuate the end effector; and a method with a processor (500) with a non-transitory computer-readable media [0115, 0148-0149, 0163-0166, 0177],  comprising a plurality of machine- readable instructions configured to: determine a maximum tip deflection between the first jaw and the second jaw [0139-0140, 0170]; and operate, subject to a torque limit (via speed calculator 422/sensor 430/clamp position sensor 232, strain sensors, angle sensors 191 and 193, proximity sensors), the end effector using the motor system ([0068-0070, 0073, 0075, 0099-0101, 0118, 0126, 0133-0141, 0160-0164, 0168-0171, 0174, 0176], figs. 1-7, 14, 16, and 20) wherein the type of staple cartridge identifies a length of staples fired by the apparatus (different types will have different lengths thus each type identifies the length of staple being used [0075, 0145-0147, 0154, 0173]), wherein the processor is further configured to fire staples subject to the torque limit [0075, 0145, 0154, 0170-0173].
Zemlok et al. states:  “sensors measure rotation, velocity, acceleration, deceleration, linear and/or angular displacement, detection of mechanical limits (e.g., stops), etc…microcontroller 500 also adjusts the motor speed or torque of the instrument 10 based on the measured feedback [0118]… speed calculator 422 which determines the current speed of a linearly moving firing rod 220 and/or the torque being provided by the drive motor 200 [0133]… Measuring the distance between the jaw members 162 and 164 can also be indicative of load conditions on the end effector 160 and/or the instrument 10. When large amounts of force are imparted on the jaw members 162 and 164, the jaw members are deflected outwards…determination of the deformation of the jaw members due to the load being exerted thereon…one or more proximity sensors 191 and 193 can be disposed at the distal tips of the jaw members 162 and 164 to measure the angle therebetween [0170]… pressure exerted on the instrument 10 and/or the end effector 160 is translated to the firing rod 220 causing the firing rod 220 to deflect, leading to increased strain thereon. The strain gauges then report the stress measurements to the microcontroller 500” [0171]
Zemlok et al. does not explicitly disclose to select maximum tip deflection between tips of the first jaw and the second jaw, determine a torque limit based on the maximum tip deflection and a function relating tip deflection to torque applied during clamping, wherein the function is determined based on calibration data including a plurality of tip deflections and a plurality of corresponding torque values; and operate, subject to the torque limit, the end effector using the motor system and wherein the maximum permissible tip deflection is determined based a type of staple cartridge being used by the end effector and the instructions which when executed by one or more processors are adapted to cause the one or more processors to perform a method comprising: determining a maximum tip deflection between the first jaw and the second jaw of an end effector; determining a torque limit based on the maximum permissible tip deflection; and operating, using a motor system configured to actuate the end effector, the end effector subject to the torque limit and calibration data including a plurality a plurality of corresponding clamping torque values applied to the first jaw and the second jaw to cause the tips of the first jaw and the second jaw to clamp to the predetermined tip deflections; and operate, subject to the torque limit, the end effector using the motor system with the calibration data including a plurality of predetermined tip deflections between the tips of the first jaw and the second jaw and a plurality of corresponding clamping torque values applied to the first jaw and the second jaw to cause the tips of the first jaw and the second jaw to clamp to the predetermined tip deflections; and operating, using a motor system configured to actuate the end effector, the end effector subject to the torque limit.
However, Zemlok et al. does teach setting limits, calibrating the device [0140], measuring tip deflection [0170] to provide feedback on the data and type of staple cartridge being used by the end effector and deflection stress measurements with force and torque [0075, 0145, 0154, 0170-0171].
Hunter et al. also teaches having a motor system configured to actuate an end effector and determining a torque limit based on maximum tip deflection of effectors and setting a torque limit based on measured tip force/torque by holding motor fixed and measure force against tip at different bending angles as a function relating tip deflection to torque applied, wherein the function is determined based on calibration data including a plurality of tip deflections and a plurality of corresponding torque values; and operate, subject to the torque limit, the end effector using the motor system ([0075-0081], fig. 15).
Hunter et al. states: “forces at the tip as a function of the bending angle for different input torques” [0079]
Whitman et al. teaches to select maximum tip deflection between tips of the first jaw and the second jaw ([0004, 0011-0021, 0028-0032], claims 1, 4, 12, and 26) determine a torque limit (clamping force that results in splaying/deflection [0059-0063]) based on the maximum tip deflection and a model (figs. 1-3 and 6-7) relating tip deflection to torque applied during clamping ([0029-0032, 0035-0038, 0062, 0071], figs. 1-7), wherein the maximum permissible tip deflection is determined based a type of staple cartridge being used by the end effector [0033] and the instructions (control program) which when executed by one or more processors (feedback control system, controller 400 controls power [0062-0064, 0070-0071, 0080]) are adapted to cause the one or more processors to perform a method comprising: determining a maximum tip deflection between the first jaw and the second jaw of an end effector; determining a torque limit based on the maximum permissible tip deflection; and operating, using a motor system configured to actuate the end effector, the end effector subject to the torque limit ([0004, 0011-0016, 0020-0021, 0032, 0050, 0053-0061, 0080-0083], fig. 6 claims 1 and 12) and Whitman et al. teaches calibration data including a plurality a plurality of corresponding clamping torque values applied to the first jaw and the second jaw to cause the tips of the first jaw and the second jaw to clamp to the predetermined tip deflections; and operate, subject to the torque limit, the end effector using the motor system with the calibration data including a plurality of predetermined tip deflections between the tips of the first jaw and the second jaw and a plurality of corresponding clamping torque values applied to the first jaw and the second jaw to cause the tips of the first jaw and the second jaw to clamp to the predetermined tip deflections; and operating, using a motor system configured to actuate the end effector, the end effector subject to the torque limit [0007, 0065-006].
Whitman et al. states:  “predetermined maximum limit may be below a predetermined deflection limit of the at least one of the clamping members [0032]… distal ends of the jaws 1005 and 1010 are splayed outwardly away from each other, resulting in an expanded tissue gap 1025 at a distal portion. This splaying causes the jaws 1005 and 1010 to deviate from a parallel alignment [0054]… calibration occurs, including measuring current due to frictional losses, e.g., friction in the motor and the drive components that convert the rotational force of the motor into the clamping force exerted through the instrument, e.g., the force exerted through the jaws of a linear stapler [0065]… predetermined maximum limit is selected to prevent the clamping members from splaying” (claim 12).
Given the suggestion and teachings of Zemlok et al. on setting limits, calibrating the device, measuring tip deflection to provide feedback on the data, and type of staple cartridge being used by the end effector and deflection stress measurements with force and torque, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select maximum tip deflection between tips of the first jaw and the second jaw, determine a torque limit based on the maximum tip deflection and a function relating tip deflection to torque applied during clamping, wherein the function is determined based on calibration data including a plurality of tip deflections and a plurality of corresponding torque values; and operate, subject to the torque limit, the end effector using the motor system and wherein the maximum permissible tip deflection is determined based a type of staple cartridge being used by the end effector and the instructions which when executed by one or more processors are adapted to cause the one or more processors to perform a method comprising: determining a maximum tip deflection between the first jaw and the second jaw of an end effector; determining a torque limit based on the maximum permissible tip deflection; and operating, using a motor system configured to actuate the end effector, the end effector subject to the torque limit for setting appropriate/desired maximum clamping forces and for feedback purposes as taught by Hunter et al. and Whitman et al.
Regarding claims 5-7, 12-14, and 19-20 Zemlok et al. discloses the firing of the staples is stalled when an applied torque exceeds the torque limit, wherein the processor is further configured to determine the torque limit based on a position of a motor in the motor system [0140], wherein the processor is further configured to determine a current limit for the motor system based on the torque limit [0112, 0118, 0140, 0163-0164, 0174-0176].  Whitman et al. also teaches the firing of the staples is stalled when an applied torque exceeds the torque limit (user to intervene if limit exceeded, chart 950 [0071-0074]), the processor is further configured to determine the torque limit based on a position of a motor (position sensor) in the motor system [0026, 0034], wherein the processor is further configured to determine a current limit (current sensor [0034]), for the motor system based on the torque limit ([0015-0019, 0026, 0034, 0041-0042, 0062-0067, 0071-0083], chart 950 fig. 7).

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the torque(s) is are achieved/measured/obtained and how the calibration is achieved) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, since Whitman et al. teaches calibration data including a plurality a plurality of corresponding clamping torque values applied to the first jaw and the second jaw to cause the tips of the first jaw and the second jaw to clamp to the predetermined tip deflections; and operate, subject to the torque limit, the end effector using the motor system with the calibration data including a plurality of predetermined tip deflections between the tips of the first jaw and the second jaw and a plurality of corresponding clamping torque values applied to the first jaw and the second jaw to cause the tips of the first jaw and the second jaw to clamp to the predetermined tip deflections; and operating, using a motor system configured to actuate the end effector, the end effector subject to the torque limit [0007, 0065-006] the torque measure as current form motor into the clamping force does obtain the “predetermined tip deflections”.  Also, Whitman et al. states “values obtained may be stored to be used in subsequent procedures using the same equipment. For example, the control system may require re-measuring of these values after a given time period, number of uses, and/or number of system startups” [0065] which does not only obtains the “predetermined tip deflections” but also continuously updates and re-measures.  After review of the amended claims considering the specification, the problem/solution is identified as: 
Problem - improper clamping force results in improper tissue gap due to improper deflection of the jaw 612 and anvil 610, if too much torque is applied to chassis 608 or there is improper closing of the jaw 612 and anvil 610 through too little clamping force, then improper formations of staples 652 may occur during firing. Such improper clamping may also damage tissue 650, both as a result of improper staple formation and improper clamping during the process [0056] clamping torque limit is too high it is possible to deflect the tip of anvil 610 and jaws 612 away from each other to the point where staples 652 will not properly form when staples 652 are pushed out of cartridge 614 during the firing process. This situation may develop if there is too much tissue in the jaws during clamping with too much torque. 
Solution - To prevent this and ensure the proper tip gap is maintained, the clamping torque is limited [0077]… manufacturing variations and tolerances can result in significant variation between different staplers … During manufacturing, each stapler 600 is assembled and then operated to "wear-in" the clamping behavior [0078]
Process/method to achieve solution - stapler 600 is "worn-in" by repeatedly performing a clamping procedure. Stapler 600 is worn in when the torque required to clamp is relatively stable (i.e., does not change significantly between activations). In step 906, a series of shims of differing heights is utilized to enforce a known deflection of the tips of jaw 612 and anvil 610 during clamping [0079]..torque can be adjusted for particular cartridges 614. The adjustment can be based on a large body of previously collected experimental and analytical data acquired utilizing multiple cartridges and multiple staplers [0084]…torque limit is generally set as a current limit, which is a limit on the current that motor 804 is allowed to draw during the clamping process. The current limit is a function of the calibration data [0098]
Examiner does not find any memory device for storing data, the features of using shims to determine proper deflection, and how torque is set as a current in the instant claims.  Also, the specification describes the procedure as a method of manufacturing a stapler with method steps as opposed to the instant apparatus claims.  As instantly claimed the processor sets a deflection and determines a torque.  The “calibration data” is not recited with how the calibration is achieved.  How are the torque values achieved?  Is “clamping torque values” the same as “torque limit”?  Examiner suggests positively reciting how torque values achieved, steps involved for calibrating to obtain calibration data via using shims and how the data is stored with a memory/storage device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731